DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 31 August 2021 is acknowledged.  Claims 1, 5, 11, and 17 have been amended.  Claims 1-20 are pending.

Specification
The amendments to the specification were received on 31 August 2021.  These amendments to the specification are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US Patent Application Publication 2018/0025936, hereinafter Singh ‘936) of record in view of Sarma et al. (US Patent Application Publication 2015/0234272, hereinafter Sarma ‘272) and Park et al. (US Patent Application Publication 2006/0122084, hereinafter Park ‘084) of record.
With respect to claim 1, Singh ‘936 teaches (FIG. 1) a method for removing a resist layer substantially as claimed, comprising:
forming a resist layer (16, 22, and 28) with a material comprising a metal oxide core (ZrO2 or HfO2) with organic ligands (sulfonic acid) ([0015]).
Thus, Singh ‘936 is shown to teach all the features of the claim with the exception of:
a ratio of an atomic percentage of the organic ligands to an atomic percentage of the metal oxide core being in a range of 10% to 50%; and
globally applying a chlorine-containing compound or a methyl group-containing compound onto the resist layer to allow the chlorine-containing compound or the methyl group-containing compound to perform a ligand exchange process with the resist layer so as to remove the resist layer through sublimation.
However, Sarma ‘272 teaches a photoresist composition comprising a metal oxide core and organic ligands, wherein the organic ligands comprise 25-65% of the composition ([0077]) to create patternable films that are conducive to pattern formation under ultraviolet exposures (including extreme ultraviolet lithography (EUV)), and/or have one or more improved film parameters, including but not limited to resolution, line edge roughness, and sensitivity ([0022]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The disclosed percent composition In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  Further, the specification contains no disclosure of either the critical nature of the claimed ratio of an atomic percentage or any unexpected results arising therefrom.  Where patentability is said to be based upon a particular chosen distance or upon another variable recited in the claim, Applicant must show that the chosen variable is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05.
Further, Park ‘084 teaches a chlorine-containing composition comprising dimethylacetamide as a suitable material for the intended use of removing photoresist ([0013, 0113-0115, 0117-0118, 0129]).  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07.
Further, it has been held that when the claimed and prior art products are identical in structure or composition, a prima facie case of either anticipation or In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Because the composition of Singh ‘936, Sarma ‘272, and Park ‘084 is substantially identical to the composition as claimed, it is presumed to be capable of performing the claimed function of allowing the chlorine-containing compound or the methyl group-containing compound to perform a ligand exchange process with the resist layer so as to remove the resist layer through sublimation.
Still further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990).  In this case, the composition of Singh ‘936, Sarma ‘272, and Park ‘084 would inherently have the property of allowing the chlorine-containing compound or the methyl group-containing compound to perform a ligand exchange process with the resist layer so as to remove the resist layer through sublimation because the composition of Singh ‘936, Sarma ‘272, and Park ‘084 is made of the same materials as claimed.


With respect to claim 2, Singh ‘936 teaches wherein the metal oxide core (ZrO2 or HfO2) comprises hafnium oxide, titanium oxide, tin oxide, or zirconium oxide ([0015]).
With respect to claim 3, Singh ‘936 teaches wherein the organic ligands (sulfonic acid) comprise a benzoic acid or a sulfonic acid ([0015]).

With respect to claim 5, Singh ‘936, Sarma ‘272, and Park ‘084 teach the method as described in claim 1 above, but primary reference Singh ‘936 does not explicitly teach the additional limitation wherein the chlorine-containing compound 
However, Park ‘084 teaches a methyl group-containing composition comprising dimethylacetamide as a suitable material for the intended use of removing photoresist ([0013, 0113-0115, 0117-0118, 0129]).  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the chlorine-containing compound or the methyl group-containing compound of Singh ‘936, Sarma ‘272, and Park ‘084 comprising tetrachlorosilane, and comprising trimethylaluminum or dimethylacetamide respectively as taught by Park ‘084 as a suitable material for the intended use of removing photoresist.

With respect to claims 6 and 14, Singh ‘936, Sarma ‘272, and Park ‘084 teach the methods as described in claims 1 and 11 above, but primary reference Singh ‘936 does not explicitly teach the additional limitation wherein performing the ligand exchange process comprises replacing the organic ligands with chloro groups provided by the chlorine-containing compound or methyl-groups provided by the methyl group-containing compound to turn resultants thereof into volatiles.
However, Park ‘084 teaches a chlorine-containing composition comprising dimethylacetamide as a suitable material for the intended use of removing photoresist prima facie obviousness determination.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07.
Further, it has been held that when the claimed and prior art products are identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  See MPEP § 2112.01 and 2173.05(g).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Because the composition of Singh ‘936, Sarma ‘272, and Park ‘084 is substantially identical to the composition as claimed, it is presumed to be capable of performing the claimed function of replacing the organic ligands with chloro groups provided by the chlorine-containing compound or methyl-groups provided by the methyl group-containing compound to turn resultants thereof into volatiles.
Still further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990).  In this 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the ligand exchange process of Singh ‘936, Sarma ‘272, and Park ‘084 comprising replacing the organic ligands with chloro groups provided by the chlorine-containing compound or methyl-groups provided by the methyl group-containing compound to turn resultants thereof into volatiles as taught by Park ‘084 when using dimethylacetamide as a suitable material for the intended use of removing photoresist.

With respect to claim 11, Singh ‘936 teaches (FIGs. 1-3) a method of forming a pattern substantially as claimed, comprising:
forming (FIG. 1) a resist layer (28) over a base layer (26) ([0011]);
patterning (FIG. 1) the resist layer (28) to form a patterned resist layer with openings (30) exposing portions of the base layer (26) ([0011]), a material of the patterned resist layer (28) comprising a metal oxide core (ZrO2 or HfO2) with organic ligands (sulfonic acid) ([0015]);
patterning (FIG. 2) the base layer (26) by using the patterned resist layer (28) as a mask to form a pattern ([0016]); and
removing (FIG. 3) the patterned resist layer (28) ([0017]).

a ratio of an atomic percentage of the organic ligands to an atomic percentage of the metal oxide core being in a range of 10% to 50%; and
wherein removing the patterned resist layer comprises: globally applying a chlorine-containing compound or a methyl group-containing compound onto the patterned resist layer to allow the chlorine-containing compound or the methyl group-containing compound to perform a ligand exchange process with the patterned resist layer so as to remove the patterned resist layer through sublimation.
However, Sarma ‘272 teaches a photoresist composition comprising a metal oxide core and organic ligands, wherein the organic ligands comprise 25-65% of the composition ([0077]) to create patternable films that are conducive to pattern formation under ultraviolet exposures (including extreme ultraviolet lithography (EUV)), and/or have one or more improved film parameters, including but not limited to resolution, line edge roughness, and sensitivity ([0022]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The disclosed percent composition would encompass a wide range of atomic percentages depending upon the materials of the metal oxide core and the organic ligands, including the claimed percentage.  Moreover, it would have been obvious to one of ordinary skill in the art to optimize the atomic percentage of the organic ligands and arrive at the claimed limitation because the atomic percentage of the organic ligands is a result effective variable.  Varying the In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  Further, the specification contains no disclosure of either the critical nature of the claimed ratio of an atomic percentage or any unexpected results arising therefrom.  Where patentability is said to be based upon a particular chosen distance or upon another variable recited in the claim, Applicant must show that the chosen variable is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05.
Further, Park ‘084 teaches a chlorine-containing composition comprising dimethylacetamide as a suitable material for the intended use of removing photoresist ([0013, 0113-0115, 0117-0118, 0129]).  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07.
Further, it has been held that when the claimed and prior art products are identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  See MPEP § 2112.01 and 2173.05(g).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Because the composition of Singh ‘936, Sarma ‘272, and Park ‘084 
Still further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990).  In this case, the composition of Singh ‘936, Sarma ‘272, and Park ‘084 would inherently have the property of allowing the chlorine-containing compound or the methyl group-containing compound to perform a ligand exchange process with the patterned resist layer so as to remove the patterned resist layer through sublimation because the composition of Singh ‘936, Sarma ‘272, and Park ‘084 is made of the same materials as claimed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a ratio of an atomic percentage of the organic ligands to an atomic percentage of the metal oxide core of Singh ‘936 being in a range of 10% to 50% as taught by Sarma ‘272 to create patternable films that are conducive to pattern formation under ultraviolet exposures 

With respect to claim 12, Singh ‘936 teaches wherein the base layer (26) comprises a conductive layer, a semiconductor layer, or an insulating layer ([0011]).
With respect to claim 13, Singh ‘936 teaches wherein patterning the resist layer (28) comprises: providing a photomask (“photomask”; [0011]) over the resist layer (28) ([0011]); globally irradiating the resist layer (28) with an electromagnetic radiation (“extreme ultraviolet (EUV) exposure source”; [0015]) through the photomask (“photomask”) to allow part of the resist layer (28) to be exposed portions to the electromagnetic radiation (“extreme ultraviolet (EUV) exposure source”) and rest of the resist layer (28) to be unexposed portions to the electromagnetic radiation (“extreme ultraviolet (EUV) exposure source”), wherein the electromagnetic radiation (“extreme ultraviolet (EUV) exposure source”) comprises an extreme ultraviolet exposure ([0011, 0015]); and removing either the exposed portions or the unexposed portions of the resist layer (28) through a developer (“developed as part of a patterning process”; .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Singh ‘936, Sarma ‘272, and Park ‘084 as applied to claim 1 above, and further in view of Nagasawa (US Patent Application Publication 2011/0281491, hereinafter Nagasawa ‘491) of record.
With respect to claim 4, Singh ‘936, Sarma ‘272, and Park ‘084 teach the method as described in claim 1 above with the exception of the additional limitation wherein the organic ligands further comprise a methacrylic acid.
However, Nagasawa ‘491 teaches sulfonic acid further comprising a methacrylic acid as a suitable material for photoresist ([0028]).  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the organic ligands of Singh ‘936, Sarma ‘272, and Park ‘084 further comprising a methacrylic acid as taught by Nagasawa ‘491 as a suitable material for photoresist.

Claims 7, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Singh ‘936, Sarma ‘272, and Park ‘084 as applied to claims 1 and 11 above, and further in view of George et al. (US Patent Application Publication 2017/0365478, hereinafter George ‘478) of record.
With respect to claims 7, 8, and 15, Singh ‘936, Sarma ‘272, and Park ‘084 teach the methods as described in claims 1 and 11 above with the exception of the additional limitations wherein prior to globally applying the chlorine-containing compound or the methyl group-containing compound onto the resist layer, the method further comprises: performing a fluorination process to react the metal oxide core with a fluorine-containing compound to form a metal fluoride core; wherein the fluorine-containing compound comprises a hydrofluoric acid; and wherein prior to globally applying the chlorine-containing compound or the methyl group-containing compound onto the patterned resist layer, removing the patterned resist layer further comprises performing a fluorination process to react the metal oxide core with a fluorine-containing compound to form a metal fluoride core, wherein the fluorine-containing compound comprises hydrofluoric acid.
However, George ‘478 teaches (FIG. 28) performing a fluorination process to react the metal oxide core (MOx) with a fluorine-containing compound (HF) to form a metal fluoride core (MFy); wherein the fluorine-containing compound comprises a hydrofluoric acid to aid in etching and removing said metal oxide core ([0225]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Singh ‘936, Sarma ‘272, and Park ‘084 wherein prior to globally applying the chlorine-containing compound or the methyl group-containing compound onto the resist layer, the method further comprises: performing a fluorination process to react the metal oxide core with a .

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent Application Publication 2017/0141053, hereinafter Chen ‘053) of record in view of Singh ‘936, Sarma ‘272, and Park ‘084.
With respect to claim 17, Chen ‘053 teaches (FIGs. 7, 8, and 13-16) a method of manufacturing a package substantially as claimed, comprising:
providing (FIG. 7) a semiconductor die (34), wherein the semiconductor die (34) comprises a plurality of metallic posts (40) ([0018-0019]);
encapsulating (FIG. 8) the semiconductor die (34) by an insulating encapsulant (42) ([0020]); and
forming (FIGs. 13-16) a redistribution circuit structure (53) over the semiconductor die (34) and the insulating encapsulant (42) ([0028]), comprising:
forming (FIG. 13) a resist layer (55) with a pattern having openings over the insulating encapsulant (42) ([0026]); and

	Thus, Chen ‘053 is shown to teach all the features of the claim with the exception of:
	a material of the resist layer comprising a metal oxide core with organic ligands, a ratio of an atomic percentage of the organic ligands to an atomic percentage of the metal oxide core being in a range of 10% to 50%; and
globally applying a chlorine-containing compound or a methyl group-containing compound onto the resist layer to allow the chlorine-containing compound or the methyl group-containing compound to perform a ligand exchange process with the resist layer so as to remove the resist layer through sublimation.
	However, Singh ‘936 teaches a metal oxide core (ZrO2 or HfO2) with organic ligands (sulfonic acid) as a suitable material for photoresist and having higher etch selectivity ([0015]).  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07.
Further, Sarma ‘272 teaches a photoresist composition comprising a metal oxide core and organic ligands, wherein the organic ligands comprise 25-65% of the composition ([0077]) to create patternable films that are conducive to pattern formation under ultraviolet exposures (including extreme ultraviolet lithography (EUV)), and/or have one or more improved film parameters, including but not limited to resolution, line prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The disclosed percent composition would encompass a wide range of atomic percentages depending upon the materials of the metal oxide core and the organic ligands, including the claimed percentage.  Moreover, it would have been obvious to one of ordinary skill in the art to optimize the atomic percentage of the organic ligands and arrive at the claimed limitation because the atomic percentage of the organic ligands is a result effective variable.  Varying the atomic percentage of the organic ligands affects the conduciveness to pattern formation, resolution, line edge roughness, and sensitivity of the photoresist composition.  Because the general conditions are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  Further, the specification contains no disclosure of either the critical nature of the claimed ratio of an atomic percentage or any unexpected results arising therefrom.  Where patentability is said to be based upon a particular chosen distance or upon another variable recited in the claim, Applicant must show that the chosen variable is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05.
Still further, Park ‘084 teaches a chlorine-containing composition comprising dimethylacetamide as a suitable material for the intended use of removing photoresist ([0013, 0113-0115, 0117-0118, 0129]).  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07.
Further, it has been held that when the claimed and prior art products are identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  See MPEP § 2112.01 and 2173.05(g).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Because the composition of Chen ‘053, Singh ‘936, Sarma ‘272, and Park ‘084 is substantially identical to the composition as claimed, it is presumed to be capable of performing the claimed function of allowing the chlorine-containing compound or the methyl group-containing compound to perform a ligand exchange process with the resist layer so as to remove the resist layer through sublimation.
Still further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990).  In this case, the composition of Chen ‘053, Singh ‘936, Sarma ‘272, and Park ‘084 would inherently have the property of allowing the chlorine-containing compound or the methyl 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a material of the resist layer of Chen ‘053 comprising a metal oxide core with organic ligands as taught by Singh ‘936 as a suitable material for photoresist and having higher etch selectivity; to have formed a ratio of an atomic percentage of the organic ligands to an atomic percentage of the metal oxide core of Chen ‘053 and Singh ‘936 being in a range of 10% to 50% as taught by Sarma ‘272 to create patternable films that are conducive to pattern formation under ultraviolet exposures (including extreme ultraviolet lithography (EUV)), and/or have one or more improved film parameters, including but not limited to resolution, line edge roughness, and sensitivity; and to have practiced the method of Chen ‘053, Singh ‘936, and Sarma ‘272 further comprising globally applying a chlorine-containing compound or a methyl group-containing compound onto the resist layer such that it would allow the chlorine-containing compound or the methyl group-containing compound to perform a ligand exchange process with the resist layer so as to remove the resist layer through sublimation as taught by Park ‘084 as a suitable material for the intended use of removing photoresist.

With respect to claim 18, Chen ‘053, Singh ‘936, Sarma ‘272, and Park ‘084 teach the method as described in claim 17 above, but primary reference Singh ‘936 does not explicitly teach the additional limitation wherein performing the ligand 
However, Park ‘084 teaches a chlorine-containing composition comprising dimethylacetamide as a suitable material for the intended use of removing photoresist ([0013, 0113-0115, 0117-0118, 0129]).  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07.
Further, it has been held that when the claimed and prior art products are identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  See MPEP § 2112.01 and 2173.05(g).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Because the composition of Chen ‘053, Singh ‘936, Sarma ‘272, and Park ‘084 is substantially identical to the composition as claimed, it is presumed to be capable of performing the claimed function of replacing the organic ligands with chloro groups provided by the chlorine-containing compound or methyl-groups provided by the methyl group-containing compound to turn resultants thereof into volatiles.
Still further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990).  In this case, the composition of Chen ‘053, Singh ‘936, Sarma ‘272, and Park ‘084 would inherently have the property of replacing the organic ligands with chloro groups provided by the chlorine-containing compound or methyl-groups provided by the methyl group-containing compound to turn resultants thereof into volatiles because the composition of Chen ‘053, Singh ‘936, Sarma ‘272, and Park ‘084 is made of the same materials as claimed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the ligand exchange process of Chen ‘053, Singh ‘936, Sarma, ‘272, and Park ‘084 comprising replacing the organic ligands with chloro groups provided by the chlorine-containing compound or methyl-groups provided by the methyl group-containing compound to turn resultants thereof into volatiles as taught by Park ‘084 when using dimethylacetamide as a suitable material for the intended use of removing photoresist.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘053, Singh ‘936, Sarma ‘272, and Park ‘084 as applied to claim 17 above, and further in view of George ‘478.
With respect to claim 19, Chen ‘053, Singh ‘936, Sarma ‘272, and Park ‘084 teach the method as described in claim 17 above with the exception of the additional limitation wherein prior to globally applying the chlorine-containing compound or the methyl group-containing compound onto the resist layer, the method further comprises performing a fluorination process to react the metal oxide core with a fluorine-containing compound to form a metal fluoride core, wherein the fluorine-containing compound comprises hydrofluoric acid.
However, George ‘478 teaches (FIG. 28) performing a fluorination process to react the metal oxide core (MOx) with a fluorine-containing compound (HF) to form a metal fluoride core (MFy); wherein the fluorine-containing compound comprises a hydrofluoric acid to aid in etching and removing said metal oxide core ([0225]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Chen ‘053, Singh ‘936, Sarma ‘272, and Park ‘084 wherein prior to globally applying the chlorine-containing compound or the methyl group-containing compound onto the resist layer, the method further comprises performing a fluorination process to react the metal oxide core with a fluorine-containing compound to form a metal fluoride core, wherein the fluorine-containing compound comprises hydrofluoric acid as taught by George ‘478 to aid in etching and removing said metal oxide core.

Response to Arguments
Applicant’s amendments to claim 17 are sufficient to overcome the objection to the drawings made in the non-final rejection filed 17 June 2021.  The objection to the drawings has been withdrawn.
Applicant’s amendments to claims 5 and 17 are sufficient to overcome the 35 U.S.C. 112(b) rejections of claims 5 and 17-20 made in the non-final rejection filed 17 June 2021.  The 35 U.S.C. 112(b) rejections of claims 5 and 17-20 have been withdrawn.
Applicant’s arguments with respect to amended claim(s) 1, 11, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 9, 10, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for the reasons set forth in the non-final rejection filed 17 June 2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/C.M.R./Examiner, Art Unit 2893

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893